DETAILED ACTION
This communication is in response to the Remarks filed on 12/20/21. Claims 1-26 have been cancelled. Claims 27-46 are pending.

Allowable Subject Matter
Claims 27-46 are allowed. The following is an examiner’s statement of reasons for allowance and in light of Applicant’s Remarks filed on 12/20/21.

The drawings filed on 07/24/20 have been acknowledged and considered by the Examiner.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769. The examiner can normally be reached M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VANEL FRENEL/Primary Examiner, Art Unit 3687